Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 28, 2021

                                           No. 04-21-00137-CV

           IN RE TRAVELERS INDEMNITY COMPANY OF AMERICA, Relator

                                           Original Proceeding 1

                                                  ORDER

        The petition for writ of mandamus and motion for temporary relief are DENIED.

        It is so ORDERED on April 28, 2021.




                                                                    _____________________________
                                                                    Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2021.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019CI23861, styled Alpizar v. Travelers Indemnity Insurance Company of
America, pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable David A. Canales
presiding.